In an action to recover for rent due under a written lease and for damages, in which preclusion orders had been entered against the respective parties by reason of their failure to serve bills of particulars upon each other, the plaintiff appeals from an order of the Supreme Court, Orange County, dated February 8, 1963, which denied its motion to compel the defendant to accept its late bill of particulars. Order reversed, without costs; plaintiff’s motion granted; and defendant directed to accept the plaintiff’s late bill of particulars on the following conditions: (a) that plaintiff shall serve its bill within 20 days after entry of the order hereon; and (b) that the plaintiff shall accept the defendant’s late bill of particulars, which shall be served within 20 days after its receipt of the plaintiff’s bill of particulars. In our opinion, the learned Special Term improvidently exercised its discretion in denying the motion upon the erroneous assumption that all activities in this case came to an end in December, 1961. The record indicates that in March, 1962 and August, 1962 the plaintiff took further steps in attempting to ready this ease for trial. Beldoek, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.